AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to Section 404 of the First Step
Act of 2018, P.L. 115-391                                                                                      Page 1 of 2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                       EASTERN          District of      CALIFORNIA

                    United States of America
                               v.                                            )
                                                                             )   Case No:        1:17-CR-00288-001 LJO
                         JAMES L. GLASS                                      )
                                                                             )   USM No: 21823-047
Date of Original Judgment:         07/24/2008                                )
Date of Previous Amended Judgment: 07/30/2018                                )   David M. Porter, FD
(Use Date of Last Amended Judgment if Any)                                       Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                 PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018
        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons ☐ the court under Section
404 of the First Step Act of 2018, P.L. 115-391, and the Fair Sentencing Act of 2010, imposing a reduced sentence on the
defendant as if the Fair Sentencing Act had been in effect at the time the defendant's offense(s) was/were committed,



IT IS ORDERED that the motion is:

☐ DENIED. ☒ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in the last
judgment issued) of 130 months is reduced to 92 months, and previously imposed sentence of supervised release of 60
months is reduced to 48 months.
                                               (Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated                            08/02/2018           shall remain in effect.
IT IS SO ORDERED.

Order Date:                   03/06/2019                                                            /s/ Lawrence J. O’Neill
                                                                                                        Judge’s signature


Effective Date:                                                               Honorable Lawrence J. O’Neill, United States District Judge
                      (if different from order date)                                                  Printed name and title
